As filed with the Securities and Exchange Commission on March 5, 2010 Registration No. 333-111885 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.  POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Bond Trust Products LLC (Exact name of registrant as specified in its charter) Delaware 6189 35-2215554 (State or other jurisdiction of (Primary standard industrial (I.R.S. Employer Identification incorporation or organization) classification code number) Number) Bond Trust Products LLC Capitol Office Center 3422 Old Capitol Trail #188 Wilmington, DE 19808-6192 (302) 994-5370 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices)  Joseph J. Novak, Esq. Bond Trust Products LLC Capitol Office Center 3422 Old Capitol Trail #188 Wilmington, DE 19808-6192 (302) 994-5370 (Name and address, including zip code, and telephone number, including area code, of agent for service)  Copies to: Anna T. Pinedo, Esq. Morrison & Foerster LLP 1290 Avenue of the Americas New York, NY 10104-0050 (212) 468-8179  Approximate date of commencement of proposed sale to the public: This post-effective amendment withdraws from registration the securities as described herein.  DEREGISTRATION The undersigned hereby removes from registration all remaining unsold Pass-Through Trust Certificates. As contemplated by the registration statement, Bond Trust Products LLC, as depositor, anticipated forming one or more separate Delaware business trusts from time to time and offering Pass-Through Trust Certificates for sale to the public. An aggregate of $5,500,000 in Pass-Through Trust Certificates were sold to the public by Bond Trust Products Trust A, for which Bond Trust Products LLC served as depositor. Upon completion of the deregistration of the unsold Pass-Through Trust Certificates contemplated by this Post-Effective Amendment No. 2 to the Registration Statement on Form S-3, the program will be terminated and no further securities will be offered and sold. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Wilmington, Delaware, on the 5th day of March, 2010. BOND TRUST PRODUCTS LLC /s/ Steven J. Hartman Name: Steven J. Hartman Title: Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 2 to the Registration Statement has been signed by the following persons for Bond Trust Products LLC in the capacities indicated, on the 5th day of March, 2010. Signature Title Date /s/ Steven J. Hartman Chief Executive Officer and March 5, 2010 Manager (Principal Steven J. Hartman Executive Officer) /s/ Phillip Johnson Chief Financial Officer March 5, 2010 (Principal Financial and Phillip Johnson Accounting Officer)
